Citation Nr: 1727090	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for a psychiatric condition, claimed as schizophrenia, bipolar disorder, and acute catatonia with paranoia.

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for diabetes (DM), to include diabetic retinopathy, to include as secondary to a psychiatric condition.

4.	Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from August 4, 1981 to August 27, 1981.  His service from March 20, 1985 to March 27, 1985 was under honorable conditions based on a fraudulent entry.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2011 Board hearing at the RO in Cleveland, Ohio.  The transcript has been associated with the file.

In June 2012 the Board reopened the claim of entitlement to service connection for a psychiatric condition and remanded this case for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The case is now returned for appellate review.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for schizophrenia, bipolar disorder, and acute catatonia with paranoia has been recharacterized on the front page of this decision as service connection for a psychiatric condition.


FINDINGS OF FACT

1.  The Veteran does not have a psychiatric condition attributable to or related to service; a preexisting psychiatric disorder was not aggravated in service.

2.  Hypertension was not manifest during service, and is not otherwise attributable to service.

3.  DM was not manifest during service, and is not otherwise attributable to service, to include as secondary to a psychiatric condition.

4.  The Veteran does not meet the criteria for a TDIU.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric condition are not met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

3.  DM was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in letters sent in January 2009 and July 2010 prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the psychiatric condition; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, when a veteran served 90 days or more of active service, certain chronic diseases including hypertension and DM will be presumed to have been incurred in or aggravated by service if such disease becomes manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, because the Veteran did not serve for 90 days, the chronic disease presumptions are not applicable in this case. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

 Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the preexisting disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted. 

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Psychiatric Condition

The Veteran's representative stated in a March 2017 informal hearing presentation that the Veteran contends his psychiatric condition began in service and was aggravated by the time he spent on active duty.  In a December 2016 statement, the Veteran's representative stated that the claim for service connection does not include his service in March1985.

The Veteran's June 1981 entrance examination was silent for a psychiatric condition.  The STRs show that the Veteran was hospitalized two days after arriving for basic training in August 1981 because he became immobile, rigid, withdrawn, and did not respond to questions.  His grandmother, who raised him, was contacted and stated that the Veteran never had a psychiatric issue.  The Veteran later stated that he stopped talking because the other recruits were teasing him.  When he was asked to describe the events that led to his admission to the hospital he wrote that he was hearing things.  The Veteran claimed that he experienced visual hallucinations in college prior to enlisting.  In college he used marijuana, cigarettes, and consumed alcohol due to peer pressure.  He stated that his friends at college teased him for not having a girlfriend.  The Veteran was diagnosed with atypical psychosis with a schizoid personality disorder.  A Medical Evaluation Board (MEB) comprised of four licensed physicians evaluated the Veteran to determine if his condition was incurred in the line of duty.  The MEB found that the Veteran's mental health condition existed prior to service (EPTS) and was not aggravated by service.  The Veteran signed a document that acknowledged his mental health condition, diagnosed as atypical psychosis, pre-existed his service.  His discharge papers state that his reason for separation was a physical disability that the MEB found EPTS.

The Veteran was admitted to a regional hospital in Alabama four times from November 1983 to January 1988 for schizophrenia disorder.  He suffered from hallucinations and threatened to jump out of windows after staring at them for long periods of time

In August 2001, the Veteran underwent a private psychological evaluation.  He reported a disagreement with his military occupational specialty (MOS) prior to leaving for training as he no longer wanted to be a canon crew member.  He reported being harassed by other recruits on the way to training.  He was unable to muster for formation upon arrival to basic training and was sent for a medical evaluation.  The Veteran's original diagnosis of schizophrenia, catatonic type was changed to atypical psychosis.  The psychologist found that the Veteran was a poor historian as he reported that he was on multiple medications, but simultaneously denied being on any medication.  Also, he reported between nine and ten hospitalizations, yet his records indicated a much lower number.  His method of communication was tangential and circumstantial.  His manner of speech was pressured.  The psychologist did not find any indication of the Veteran displaying symptoms of a psychiatric condition prior to entering the service.  The psychologist opined that the stressor of being denied the MOS he wanted and the harassment of the recruits along with being away from home produced the Veteran's schizophrenic break.  

The Veteran underwent another psychiatric evaluation in November 2008.  He had speech pressure, was rambling, and voiced grandiose delusions.  The Veteran stated that his psychosis onset when he was in the military.  He was diagnosed with bipolar disorder with a history of polysubstance abuse.  

In February 2009, the Veteran stated that he was healthy until he went to training.  

In an August 2010 statement, the Veteran stated that he tried to change his MOS prior to training, but was denied.  While traveling to his training location, other recruits harassed him and he was given night guard duty.  He suffered anxiety, stress, depression, and was sent to the hospital as a result.

During his October 2011 hearing, the Veteran stated that he was not diagnosed with a mental disorder prior to his service.  The Veteran asserted that he was physically fit and mentally stable when he arrived at training and that three days of training caused him to be depressed and suicidal.  He stated that his psychosis has been continuous since service and he has been hospitalized several times.  

In October 2011 and January 2012 the Veteran sent letters stating that he had been suicidal since his service and that he had attempted suicide once. 

In January 2012 the Veteran was seen for psychiatric treatment as he believed he was God.  His cognition, insight, and judgement were grossly impaired with disorganized thought.  He was diagnosed with psychosis, not otherwise specified; anxiety, not otherwise specified; chronic paranoid schizophrenia, by history; and, polysubstance dependence, by history.  He was admitted to the psychiatric unit.

In January 2016, the Veteran underwent a disability benefits questionnaire (DBQ) for mental disorders.  The examiner found that the Veteran was currently diagnosed with schizophrenia, unspecified and stimulant use disorder, sustained full remission.  As the substance use disorder was in full remission, it was not contributory to his schizophrenia.  Upon examination, the Veteran stated that he went to a mental hospital soon after enlisting, but he did not remember the details of this as it was a long time ago.  He added that he was sent to Russia where he was drilled by a drill sergeant that showed him how to break necks, so he broke the drill sergeant's neck.  He stated that he earned a degree in psychology after his service, but the examiner noted that this was not corroborated by previous reports.   He reported that he last worked in a factory around 2000.  He was told by a Social Security doctor that he worked so hard that he overwhelmed himself and wore himself out, which is why he is disabled.  He stated that he was awarded Social Security benefits soon after his service.  He denied any personal mental health issues prior to his service.  He was in prison for about 18 months for assaulting a police officer.  He shared that he got angry when he heard voices, so he lashed out.  He denied recent hallucinations.  The Veteran was found to be unable to manage his financial affairs as his symptoms include delusional and disorganized thinking, auditory hallucinations, and limited insight.  The VA examiner opined that the Veteran's psychiatric condition is as likely as not related to service as it is felt to be a continuation of the same disorder for which he was hospitalized and treated in August 1981 while in service.  The examiner noted that the Veteran's June 1981 entrance examination did not note psychotic symptoms.  The VA examiner was unable to find clear and unmistakable evidence that the Veteran's current condition existed prior to service.  

In October 2016, a Decision Review Officer (DRO) referred the January 2016 VA examination for an addendum opinion as the January VA examiner did not discuss the Veteran's August 1981 statement that he had experienced a visual hallucination in college prior to his service.  

In November 2016 the Veteran underwent another VA DBQ for his mental health disorder.  The November VA examiner opined that it is more likely than not (greater than a 50 percent probability) that the Veteran's mental health condition, schizophrenia, existed prior to service.  The Veteran underwent an entrance examination in June 1981 that did not note a psychiatric condition, yet this determination was based upon the Veteran's own denial of pre-military mental health symptoms, which was determined to be falsified by the MEB.  Further, the Veteran enlisted once more in March 1985 under false pretenses.  He did not disclose his prior discharge due to a mental health condition.  The November VA examiner found that the timeline suggested that the Veteran intentionally omitted his psychiatric history prior to entering the service as his entrance examination was in June 1981 and in August 1981 he admitted to experiencing visual hallucinations in college.  The VA examiner found that the MEB opinion meets the standard for clear and unmistakable evidence that the condition EPTS as the determination was made in agreement by a licensed psychologist and three other licensed physicians.  

In November 2016, a DRO referred the November 2016 VA examination for an addendum opinion as the November VA examiner did not discuss whether the Veteran's pre-existing psychiatric condition was permanently aggravated by service beyond the natural progression of the disorder.  

The Veteran underwent his latest DBQ later in November 2016 by the same VA examiner that offered the earlier November 2016 opinion.  The VA examiner opined that it is less likely than not (less than a 50 percent probability) that the Veteran's schizophrenia was permanently aggravated beyond its natural progression by his service.  The January 2016 VA examiner found that the Veteran's schizophrenia caused a social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood.  Although the Veteran endorsed a prior marriage, he stated his current social interactions are limited to his mother, sister, nieces, and nephews on special occasions and other residents at the nursing home.  He explained that he had been living independently but was evicted after letting homeless individuals stay at his apartment and that he moved to a nursing home.  The Veteran stated that he last worked in 2000 and that he had required numerous psychiatric hospitalizations.  Also, he endorsed a criminal history of assaulting a police officer and reportedly had to spend 18 months in prison.  Finally, he endorsed a post-military history of cocaine and marijuana use.  However, he endorsed a pre-military history of experimentation with alcohol and marijuana; therefore, substance use was evident prior to his military service.  Nevertheless, according to the Diagnostic and Statistical Manual of Mental Disorders-Fifth Edition (DSM-5) the natural course of Schizophrenia "is associated with significant social and occupational dysfunction" and most individuals with Schizophrenia, especially men, do not have significant social contacts beyond their family.  Additionally, cognitive deficits, which are common in individuals with schizophrenia, and an earlier age of onset are predictors of a poorer outcome.  The typical age of onset for Schizophrenia is 18 to mid-30s and the Veteran was at the earlier end of this age spectrum when he was diagnosed with schizophrenia.  Generally speaking, males show a higher rate of negative symptoms and a longer duration of the disorder, both of which are also associated with poorer outcomes.  DSM-5 indicates the risk of suicide for individuals with schizophrenia remains high for both males and females but "may be especially high four younger males with comorbid substance use."  Ultimately, the course only appears to be favorable for approximately 20 percent of individuals with schizophrenia, "However, most individuals with schizophrenia still require formal or informal daily living supports, and many remain chronically ill, with exacerbations and remissions of active symptoms, while others have a course of progressive deterioration."  Therefore, the VA examiner opined that, while the Veteran's impairment in social and occupational functioning is significant it is not permanently aggravated beyond the natural course of schizophrenia.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The August 2001 private psychological evaluation did not account for the Veteran's August 1981 statement that he experienced visual hallucinations in college; thus, the opinion is of little probative value as an opinion based on an incomplete history is not as probative as an opinion with a complete history supported by rationale..  See Gabrielson, 7 Vet. App. at 39-40.  

In February 2009 and during his October 2011 hearing, the Veteran asserted that he had not suffered a psychiatric condition until he entered the service, yet in August 1981 the Veteran stated that he had visual hallucinations in college prior to his service.  The August 1981 statement is more probative than the February 2009 and October 2011 statements as contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The January 2016 VA examiner's opinion did not account for the Veteran's August 1981 statement that he experienced visual hallucinations in college, yet the November 2016 VA addendum opinions accounted for the Veteran's August 1981 statement and found that the Veteran intentionally omitted his psychiatric history prior to entering the service and that the MEB opinion meets the standard for clear and unmistakable evidence that the condition EPTS as the determination was made in agreement by a licensed psychologist and three other licensed physicians.  Further, a full rationale was provided detailing how the progression of the Veteran's psychiatric condition was not aggravated beyond its natural progression.

The November 2016 VA examiner's opinions were based on review of the Veteran's claims file.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Based on the foregoing, the Board finds that while the presumption of soundness applies in this case, it is rebutted by clear and unmistakable evidence that the Veteran's psychiatric disorder both preexisted his military and was not aggravated in service.  Further, the Board finds that any increase in the Veteran's preexisting psychiatric disorder in service was due to the natural progress of such disease.  The Board assigns the November 2016 VA examiner's opinions great probative weight, as they were based on an examination of the Veteran, his record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board has considered the Veteran's own opinion that his psychiatric condition began in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in determining the onset of the disease in question, whether any preexisting disease was aggravated in service, or in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the November 2016 VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's psychiatric condition is not related to service.  Service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


Hypertension

The Veteran contends his hypertension began in service.  The Veteran's June 1981 entrance examination shows that the Veteran's blood pressure was 108/60 and that his February 1985 entrance examination was 104/72.  The STRs reflect that the Veterans blood pressure was 178/78 upon admission to the hospital in August 1981, yet, they do not document that the Veteran was diagnosed with, or treated for, hypertension while in service.  

The Veteran stated at his October 2011 hearing that his blood pressure was elevated everyday he was hospitalized in August 1981.  The Veteran asserted that he did not have high blood pressure prior to his service.  Further, he stated he was treated immediately after service by a Dr. G.W. for hypertension.  The Veteran subsequently signed a release for DR. G.W.'s records, but Dr. G.W. is deceased and no private medical records were recovered.

In November 2008, the Veteran's blood pressure was 150/94 and the physician found that he had borderline hypertension.  Later, in July 2012, a private treatment record revealed that the Veteran was diagnosed with, and prescribed medication for, hypertension.  

The Board finds that a VA examination is not necessary to determine whether the Veteran's hypertension is related to service, as the standards of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  The Veteran was not treated during service for any of these disorders nor does he assert this is the case.  Hypertension was diagnosed approximately thirty years after service.  In light of these findings, the second and third prongs of McLendon have not been met.  The Veteran is not service-connected for any disability, so secondary service connection for other claimed disorders as due to that disorder is inapplicable.  Therefore, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.  VA's duty to assist has been met. 38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, service connection is not warranted and the claim must be denied.  

DM

The Veteran contends that the medications used to treat his psychiatric condition caused his DM.  During his October 2011 hearing, the Veteran stated that Zyprexa was prescribed by the military in 1981 for his psychiatric condition and that he stopped using the medication two or three years later as it was known to cause DM. 

STRs do not reflect any complaints, findings, treatment, or diagnosis of DM.  Likewise, DM was not shown to be manifest within a year of service.  A November 2008 private treatment record reveals that the Veteran was diagnosed with DM in 1987. 

The June 2012 Board remand found that the Veteran's claim for service connection for DM, as secondary to a psychiatric condition must be denied as the claim of entitlement to service connection for a psychiatric condition has been denied by the Board's decision this date.  As the psychiatric condition is not service connected and there is no in-service incurrence or aggravation of a disease or injury, service connection for DM is not warranted and the claim must be denied.  

TDIU

In February 2009, The Veteran contended that his claim for a TDIU should be granted because he cannot work in part due to his psychiatric condition.  

The June 2012 Board remand found that the Veteran's claim for entitlement to a TDIU is inextricably intertwined by the outcome of the claim of entitlement to service connection for a psychiatric condition.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  The Veteran does not have a service-connected disability; thus, he does not meet the statutory requirement for a successful claim.  Accordingly, entitlement to a TDIU is not warranted and the claim must be denied.   


ORDER

Service connection for a psychiatric condition, claimed as schizophrenia, bipolar disorder, and acute catatonia with paranoia is denied

Service connection for hypertension is denied.

Service connection for DM, to include diabetic retinopathy, to include as secondary to a psychiatric condition is denied

Entitlement to a total disability rating based on TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


